These appeals are, in all respects, identical with that ofBusci v. Longworth Building and Loan Association (No. 57, May term, 1935, re-argued as No. 1, May term, 1936, decided October 26th, 1937), 119 N.J.L. 120, except that in the former the action was to recover the withdrawal value of installment shares, and in the latter the principal and interest of paid up shares. This is of no consequence. Pamph. L. 1925, ch. 65, pp. 223, 224, § 74, under the title of "status of shares, provides,inter alia," * * * and all members shall occupy the same relative status as to debts and losses of such association * * *" and "no agreement or understanding shall be made or entered into whereby the time for surrendering paid up shares to such association and withdrawing the value thereof shall be postponedand paid up shares shall only be surrendered and withdrawn onthe same terms and under the same conditions as provided in theconstitution for the surrender and withdrawal of installmentshares * * *."
The judgments under review will be affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, BODINE, DONGES, PERSKIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 9.
For reversal — PARKER, LLOYD, CASE, HEHER, JJ. 4. *Page 135